                 Case 2:20-cv-01059-BHS Document 91 Filed 01/04/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     LORI MURRAY,                                       CASE NO. C20-1059 BHS
 8
                              Plaintiff,                ORDER GRANTING
 9          v.                                          DEFENDANTS’ PARTIAL
                                                        MOTION TO DISMISS
10   ETHICON, INC., JOHNSON &
     JOHNSON,
11
                              Defendants.
12

13
            This matter comes before the Court on Defendants Ethicon, Inc. and Johnson &
14
     Johnson’s (collectively “Defendants”) partial motion to dismiss. Dkt. 86.
15
            This case originates out of the multidistrict litigation In re Ethicon, Inc., Pelvic
16
     Repair System Products Liability Litigation, No. 2327. On June 18, 2015, Plaintiff Lori
17
     Murray filed a short form complaint against Defendants in bringing claims arising out of
18
     the surgical implant of a TVT-Exact medical device. Dkt. 1. While still in the MDL, on
19
     October 31, 2019, Defendants filed a motion for partial summary. Dkts. 40, 41. On
20
     November 11, 2019, Murray responded and did not oppose the dismissal of thirteen
21
     causes of action, including negligence, strict liability – manufacturing defect, and three
22


     ORDER - 1
                Case 2:20-cv-01059-BHS Document 91 Filed 01/04/21 Page 2 of 3




 1   counts of fraud. Dkt. 46 at 2. The MDL court did not rule on Defendants’ motion for

 2   summary judgment prior to transfer.

 3          On July 9, 2020, the case was transferred from the MDL to this Court. 1 Dkt. 68.

 4   Upon transfer, the Court held a telephonic conference with the parties on September 3,

 5   2020. Dkts. 81, 82. During the conference, counsel for Murray requested leave to amend

 6   to reconcile Murray’s claims and to comply with Washington pleading standards.

 7   Counsel stated that Murray did not intend to abandon the failure to warn claims and the

 8   design defect claims and that they did not object to the dismissal of the remaining claims.

 9   The Court orally ruled that it would dismiss with prejudice the other claims and granted

10   Murray leave to file an amended complaint that narrows down the two specific claims

11   raised during the status conference. See also Dkt. 82. On September 24, 2020, Murray

12   filed an amended complaint, bringing claims for negligence (Count I), design defect

13   (Count II), defective manufacturer (Count III), failure to warn (Count IV), and fraud

14   (Count V). Dkt. 84.

15          On October 15, 2020, Defendants filed the instant partial motion to dismiss Counts

16   I, II, and V pursuant to Fed. R. Civ. P. 12(b)(6), arguing that Murray cannot be permitted

17   to replead claims she previously conceded and abandoned. Dkt. 86. Murray responded,

18   stating that she complied with the Court’s order allowing her to file an amended

19   complaint. See Dkt. 87 at 8. It is true that the Court granted Murray leave to amend, but

20   the Court clearly stated that Murray could amend her complaint to reconcile the

21
            1
              Upon transfer, this case was initially assigned to the Honorable Richard A. Jones but
22   was transferred to this Court on November 23, 2020. Dkt. 90.



     ORDER - 2
              Case 2:20-cv-01059-BHS Document 91 Filed 01/04/21 Page 3 of 3




 1   differences between the short form complaint and Washington law in bringing her failure

 2   to warn and design defect claims under the Washington Products Liability Act. The

 3   additional claims of negligence, failure to warn, and fraud were improperly brought, and

 4   the Court GRANTS Defendants’ partial motion to dismiss. See Serpa v. SBC Telecomm.,

 5   Inc., No. 03–4223, 2004 WL 2002444, at *3 (N.D. Cal. Sep. 7, 2004) (striking a newly-

 6   asserted claim that was outside the scope of the court’s previous order’s leave to amend).

 7         IT IS SO ORDERED.

 8         Dated this 4th day of January, 2021.

 9

10

11
                                              ABENJAMIN H. SETTLE
                                               United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
